DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
Claims 7 and 17 are objected to because of the following informalities:
Claim 7, line 21, “intermediate node Nint” should be changed to “intermediate node”.
Claim 17, line 3, “substract” should be changed to “subtract”. 
Appropriate correction is required.

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wong (US 2016/0266598).
Regarding claim 1, Wong teaches an electronic device (Paragraph 0020 “The bandgap reference circuit may be implemented, for example, in a complementary metal oxide semiconductor (CMOS) system-on-a-chip (SoC) integrated circuit”) having a precision reference circuit (Figure 1), the precision reference circuit comprising: a bandgap reference circuit (Figure 1 has been annotated below to provide a more accurate mapping of elements; Annotated Figure 1A Component BG) having an output (Annotated Figure 1A Component T1) that is coupled to provide a bandgap reference voltage (Annotated Figure 1A Component VBG) and having an intermediate node (Annotated Figure 1A Component N1 which is the nodal connection between Component 134 and 123) that is separated from the output by a transimpedance resistor (Annotated Figure 1A Component 134; the claim does not define what makes the transimpedance resistor any different from a normal resistance found in a bandgap circuit therefore under the broadest reasonable interpretation any resistance that helps determine the value of the bandgap voltage could be a transimpedance resistor); and an offset-correction circuit (Annotated Figure 1A Component CORR) that is coupled to the bandgap reference circuit (Annotated Figure 1A Component CORR is coupled to Component BG) and that includes a digital-to-analog converter (DAC) (Annotated Figure 1A Component 160), the DAC being coupled to the intermediate node (Annotated Figure 1A Component DAC is coupled to Component N1 through Components T1 and 134) and being further coupled to receive an external digital value (Annotated Figure 1A Component TRIM; the signal TRIM is external to the circuit therefore meets the limitation of this claim), the external digital value determining a fraction of a correction current to be passed by the DAC (Annotated Figure 1A Component TRIM; Paragraph 0029-0031; Paragraph 0030 “When the trim DAC 160 sources current, the current through resistor 134 and BJT 123 increases thereby increasing the voltage at node VBG; when the trim DAC 160 sinks current, the current through resistor 134 and BJT 123 decreases thereby decreasing the voltage at node VBG.  Whether the trim DAC 160 sources or sinks current and the magnitude of the current (which may be zero) is controlled by a trim control TRIM”).

    PNG
    media_image1.png
    952
    1036
    media_image1.png
    Greyscale

Regarding claim 14, Wong teaches all the limitations of claim 1. Wong further teaches wherein the electronic device includes an integrated circuit chip (Paragraph 0020 “The bandgap reference circuit may be implemented, for example, in a complementary metal oxide semiconductor (CMOS) system-on-a-chip (SoC) integrated circuit”).

Regarding claim 15, Wong teaches all the limitations of claim 14. Wong further teaches wherein the integrated circuit chip is a stand-alone chip (Paragraph 0020 “The bandgap reference circuit may be implemented, for example, in a complementary metal oxide semiconductor (CMOS) system-on-a-chip (SoC) integrated circuit”; The chip may be a SoC therefore is a stand-alone chip).

Regarding claim 16, Wong teaches all the limitations of claim 14. Wong further teaches wherein the integrated circuit chip is a system-on-chip (Paragraph 0020 “The bandgap reference circuit may be implemented, for example, in a complementary metal oxide semiconductor (CMOS) system-on-a-chip (SoC) integrated circuit”).

Regarding claim 17, Wong teaches a method of operating a precision reference circuit (Figure 1; Annotated Figure 1A Above), the method comprising: utilizing a digital-to-analog converter (DAC) (Annotated Figure 1A Component 160) to add or substract a correction voltage (Annotated Figure 1A Component TRIM; Paragraph 0029-0031; Paragraph 0030 “When the trim DAC 160 sources current, the current through resistor 134 and BJT 123 increases thereby increasing the voltage at node VBG; when the trim DAC 160 sinks current, the current through resistor 134 and BJT 123 decreases thereby decreasing the voltage at node VBG.  Whether the trim DAC 160 sources or sinks current and the magnitude of the current (which may be zero) is controlled by a trim control TRIM”; the sourcing/sinking of the current provides a correction voltage to change the value of VBG) to a bandgap reference voltage (Annotated Figure 1A Component VBG) to produce a precision reference voltage (Annotated Figure 1A Component VREF), the correction voltage being a fraction of the bandgap Paragraph 0030 “the minimum adjustment of the trim DAC 160 changes the output of the bandgap reference circuit approximately 2 mV and the maximum adjustment of the trim DAC 160 changes the output of the bandgap reference circuit approximately 125 mV”; this passage shows that the correction is a fractional value of the bandgap reference votlage); providing the precision reference voltage to a circuit (Annotated Figure 1A Component VREF is applied to a circuit that requires a reference voltage; Paragraph 0020; Paragraph 0031; Both paragraphs recite language that points out that the reference voltage can be used in an integrated circuit design).

Allowable Subject Matter
Claims 2-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a first operational amplifier having an inverting input coupled to a first node between the third resistor and the fourth resistor, a non-inverting input coupled to a second node between the first resistor and the first NFET and an output coupled to a gate of the second NFET and to the DAC. Claims 3-6 and 12-13 are dependent upon claim 2.

Regarding claim 7, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a first operational amplifier having an inverting input coupled to a first node between the third resistor and the fourth resistor, a non-inverting input coupled to a second node between the first resistor and the first NFET and an output coupled to a gate of the second NFET; a first auxiliary resistor coupled in series with a first auxiliary P-type field effect transistor (PFET), a second auxiliary PFET, a first auxiliary NFET, a second auxiliary NFET and a second auxiliary resistor between the upper voltage supply and the lower voltage supply, a first auxiliary node being located between the second auxiliary PFET and the first auxiliary NFET; and the DAC having a first input, a second input and an output, the first input of the DAC being coupled to a gate of the first auxiliary PFET and to the first auxiliary node, the second input of the DAC being coupled to receive the external digital value, and the output of the DAC being coupled to the intermediate node.

Regarding claim 18, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests coupling the DAC to selectively receive a first bias voltage at respective gates of a plurality of first bias N-type field effect transistors (NFETs); coupling the DAC to receive a second bias voltage at respective gates of a plurality of second bias NFETs from an output of an operational amplifier. Claims 19 is dependent upon claim 18.

Regarding claim 20, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests coupling the DAC to selectively receive a first bias voltage at respective gates of a plurality of first bias P-type field effect transistors (PFETs); coupling the DAC to receive a second bias voltage from an output of an operational amplifier at respective gates of a plurality of second bias PFETs. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Melanson (US 2012/0081099) teaches a supply invariant bandgap reference system wherein Figure 8 teaches a plurality of NMOS transistors coupled at the output of an operational amplifier receiving a PTAT current. 
Sano (US 9564805) teaches a voltage generating circuit comprising a bandgap reference core circuit along with a correcting circuit coupled to the bandgap core circuit. 
Molina (US 2006/0061412) teaches a high precision, curvature compensated bandgap reference circuit with a programmable gain. 
Ivanov (US 2016/0004269) teaches a circuit for trimming an output parameter through the use of a plurality of DAC components. 
Schuelke (US 6222470) teaches a voltage/current reference with digitally programmable temperature coefficient. 
Tesch (US 2020/0278708) teaches an offset corrected bandgap reference and temperature sensor. 
Elsayed (US 2019/0171241) teaches a system for correcting offset voltage error within a band gap circuit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839